PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/237,920
Filing Date: 16 Aug 2016
Appellant(s): Sommese et al.



__________________
Janet Henderickson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/2/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/28/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Election/Restrictions
As previously set forth: Applicant’s election without traverse of tetrafluoroborate, urea, produced water, nonionic surfactant, corrosion inhibitor imidazoline (specific structure found in the response dated 9/5/18) in the reply filed on 9/5/18 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/5/18.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6, 16-20, 23, 26, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US2013/0178405) in view of Jaralla (US 7731803), or, Jaralla in view of Thomson.

Thomson includes elements as set forth above but does not disclose using the composition for the internal surface of equipment.  Jaralla discloses descaling and corrosion inhibiting methods (title) for equipment having inorganic, water formed precipitates such as silicates, iron oxides (embracing the metal oxides of Thomson) and alkaline earth carbonates (Column 1 lines 20-27).  Thus, the composition of Jaralla cleans/removes the same surface contaminants as Thomson.  Jaralla discloses examples of equipment to clean to be hot, closed systems such as steam generators (thus implying the treatment of the internal surface thereof) (Column 1 lines 22-24).  Jaralla discloses a composition that comprises HCl and HF (Column 2 lines 11-20).  Jaralla thusly discloses the known use of HCl/HF type cleaners for steam generators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Thomson the use of cleaning the internal surface of steam generators, as taught by Jaralla, since this is recognized to be a metal oxide/silicate containing surface/equipment that would be suitable for the intended use of the cleaning composition of Thomson.

It is the Examiner’s position that since the scale includes carbonates/silicates that such would implicitly be a basic pH, E.G. since an acidic pH dissolves such, one has a reasonably expectation that the pH of the water that deposits the scale would be basic.  Further, since one is contacting the equipment with an acidic composition, one expects the contacting step to drop the pH of the overall composition in the equipment (acids have low pH).  Regarding treating the aqueous mixture contained within the equipment, Thomson and Jaralla include elements as set forth above and it is the Examiner’s position that the inner surface of the industrial surfaces/equipment would have at least some water found thereon, since water (and the salts dissolved therein) is what is causing the precipitation of scale on the surface in the first place.  
Regarding the wt%/ppm required when online/offline limitations of claim 1, 30-31: since the equipment of Jaralla may be pipelines, sugar mills, steam generators, ect, used in power/chemical plants, it is the Examiner’s position that such equipment is either online or offline, implicitly.  E.G. Online seems to refer to active production/use of the equipment whereas offline seems to refer to the steady state (turned off, non-production/storage) conditions.  Thomson discloses in [0025] that the amount of the tetrafluoroboric acid/base compound can vary widely, depending on the desired function and/or cleaning activity and as such the weight ratios and/or concentrations can be 
Since the water must be derived from somewhere on the surface, elements above meet there requirements of claim 3, further, produced water in Applicant’s specification is water that has high concentrations of carbonates, oxalates, sulfates and silicates that can cause the pH of the mixture to increase.  Such is not a definition of the term, merely an explanation of what it “can” be.  Since Jaralla discloses the steam generators/heat exchangers to have deposits of oxides, sulfides, carbonates, sulfates and silicates (Column 1 lines 24-27) it is the Examiner’s position the water implicitly found in these pieces of equipment (that is depositing the above compounds) meets the produced water requirements of the claim.  Elements above further meet the requirements of claims 4-6, silicates are inorganic deposits, as required by claim 16-20, 23, 26.

Claims 12, 13, 27-29, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US2013/0178405) in view of Jaralla (US 7731803), or, .
Thomson and Jaralla include elements as set forth above.  Jaralla discloses the use of the cleaning composition for equipment that is subject to scale such as in power plants, chemical and petroleum plants, sugar mills, pipelines, ect, and further discloses typical equipment in these systems to include steam generators or heat exchangers (Column 1 lines 11-15).  Jaralla does not disclose the steam generator to be part of a thermal recovery system such as a cyclic steam stimulation system.
Reyes discloses the removal of inorganic deposits (scale) on surfaces in fluid communication with wellbores or subterranean formations (title, abstract).  Reyes discloses that such systems include steam assisted gravity drainage, steam injector wells, geothermal wells, ect [0059].  Reyes discloses that steam injector wells are based on thermal stimulation of formations and one type of said stimulation is cyclic steam stimulation [0059].  Such high temperature or geothermal wells have both downhole equipment and surface equipment, the surface equipment being heating turbines and/or heat exchangers.  Reyes thusly teaches that it is known to clean surface equipment comprising scales, such as heat exchangers and heat turbines used in cyclic steam stimulation.  It is the Examiner’s position that, in light of the teachings of Reyes, any surface equipment used in these downhole processes that have scale issues would be suitable for cleaning with the composition of Thompson, in light of the additional teachings of Jaralla already set forth above (e.g. that heat exchangers and steam generators typically have scale issues that need addressing/cleaning). Alvarez et al is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Thompson and Jaralla, or, Jaralla and Thompson, the use of cleaning any surface equipment such as steam generators or heat exchangers used for cyclic steam stimulation systems, as taught by Reyes and Alvarez, since these pieces of equipment would be suitable (based on the teachings of Jaralla) and in need of cleaning from scale deposits.
Elements above meet the requirements of claims 12, 13.  Regarding claim 27.  Since the water must be derived (a.k.a. produced) from somewhere on the surface, elements above meet the requirements of claim 27, further, produced water in Applicant’s specification is water that has high concentrations of carbonates, oxalates, sulfates and silicates that can cause the pH of the mixture to increase.  Such is not a definition of the term, merely an explanation of what it “can” be.  Since Jaralla discloses the steam generators/heat exchangers to have deposits of oxides, sulfides, carbonates, sulfates and silicates (Column 1 lines 24-27) it is the Examiner’s position the water implicitly found in these pieces of equipment (that is depositing the above compounds) meets the produced water requirements of the claim.  Regarding claim 28, Thomson discloses 15 wt% tetrafluoroboric acid (MW 86g/mol) and 5 wt% urea (MW 60g/mol) in Table 5 and such converts to 0.17 mol tetraflurorboric acid and 0.08 mol urea (15/86=0.17 mol), which converts to a molar ratio of 2.1:1 (e.g. 0.17:0.08 converts to .

(2) Response to Argument

Applicant argues the concentration requirements of the claim are not met by the references.  Applicant argues the Office has failed to provide a cogent reason why a skilled person would have selected the particular concentrations of claim 1.  
The Examiner disagrees.  As put forth in the rejection above the concentration is a result effective variable.  One of ordinary skill would immediately recognize that during production (inline) one would use a low amount so as to not interfere with the production of the equipment whereas during maintenance (offline, off production) one can use higher amounts.  Though the specific amounts are not disclosed by the reference, such would not be expected to be more than a routine experimentation and, as set forth above, the amount would implicitly need to be optimized so as to dissolve scale yet decrease or minimize the irritation and/or health and safety concerns and/or cost.  Since Thomson discloses in [0025] that the amount of the tetrafluoroboric acid/base compound can vary widely depending on the desired function and/or cleaning activity and as such the weight ratios and/or concentrations can be selected to achieve a system that is non-corrosive and/or non-irritating, it is the Examiner’s position that one has a reasonable expectation of being able to increase/decrease such to obtain the optimal cleaning properties whilst minimizing those that are undesired.  Applicant has no offerings of unexpected results stemming from the concentration of the composition, 

Applicant argues there would have been no cogent technical reason to modify Thomson with the systems of Jaralla because one of ordinary skill would have no reason to believe that Thomson’s highly effective cleaning composition for removal of aluminum oxide and road film needed modification.  Further, the Thomson reference provides no reason to use the composition therein for an internal surface of equipment.  Applicant argues one would not have had a reasonable expectation that Thomson’s agent would have been advantageous for use in Jaralla’s system given the Examples therein.  Applicant argues that replacing the HCl/HF of Jaralla with that of Thomson’s would not have a reasonable expectation that such formulations would have been effective at both reducing the pH and removing various deposits on the internal surface of the equipment.  Applicant argues there would not be a reasonable expectation that Thomson’s salt of a nitrogen base would be compatible with the chelating agent, surfactant, copper complexing agent or acridine orange.  
The Examiner disagrees. Since Jaralla discloses the use of HCl/HF systems for internal surfaces of equipment and Thomson discloses his composition to be as effective as but safer than HF systems, there is a reasonable expectation of success when using the composition of Thomson therein.  Regarding the reduction of pH and removal of deposits, that the references do not disclose such is moot since the reference does not need to explicitly disclose such a property.  Therein, since the composition/method requirements are met the reduction of pH and removal of various 

Applicant argues that neither reference discloses that the composition reduces corrosion of the internal surface as compared to the same method using a conventional acid composition and in particular the Jaralla reference discloses a composition that includes various other additives that would all be known to provide corrosion protection and the nitrogen base having a fluoro inorganic anion would not have been known to be compatible therewith.
The Examiner disagrees. That neither reference discloses the claimed property is moot since such must be embraced when the composition requirements are met.  Arguments drawn to the additional additives of Jaralla are moot since those would not be in the composition when such is replaced by the teachings/composition of Thomson.  

Regarding claim 12 Applicant argues the combination of references do not teach the ratios or concentrations of the claims.
The Examiner disagrees.  As set forth above the ratios and concentrations are prima facie obvious in light of the references.  As such arguments herein are found moot.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALICIA BLAND/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        


Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767  

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.